DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiners.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. US 2020/0143250), in view of Desjardins et al. (Pub. No. US 2016/0358073), hereinafter Desjardins. 

Claim 1. 	Lee discloses a machine learning model compression system comprising: a memory; and a hardware processor coupled to the memory (Parag. [0113] and Fig. 17) and configured to 
5analyze data of each layer of a machine learning model by using a data set and the machine learning model (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold), the machine learning model having been learned based on the data set (The art teaches in Parag. [0069] that the pre-trained model is a sufficiently trained model through a training data set, and has a certain value of accuracy through a test data set), 
determine a search range of a compressed model based on a count of data, each of which is used for calculating a first value and causes the first value to 10exceed a predetermined threshold (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold. The art teaches in Parag. [0016] that the extracting a threshold, the generating a binary mask, and the applying the binary mask based on expectation ratio of compression being changed may be repeatedly performed while it is determined that the comparison result is within the setting range), 
select a parameter for determining a structure of the compressed model included in the search range, generate the compressed model by using the parameter (The art teaches in Parag. [0072] that the generated binary mask is applied to the pre-trained model to perform a matrix sparsity process on the pre-trained model. This process produces a new model, that is, a compressed model, which is processed with a binary masked and then made sparse), and 
judge whether the compressed model satisfies one or more predetermined 15restriction conditions or not (The art teaches in Parag. [0073-0074] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again).  
Lee doesn’t explicitly disclose that the data of the weight matrix is associated with eigenvalues. 
However, Desjardins discloses that the data of the weight matrix is associated with eigenvalues (The art teaches in Parag. [0033] that a whitened neural network layer applies a whitening weight matrix to the intermediate whitened activation to generate the whitened activation. The whitening weight matrix is a matrix whose elements are derived based on eigenvalues of a matrix of the covariance of input activations).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lee to incorporate the teaching of Desjardins. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.


Claim 2. 	Lee in view of Desjardins discloses the system according to claim 1, 
Lee further discloses wherein the one or more predetermined restriction conditions include one or more restriction conditions on an evaluation value of the compressed model, and 20the hardware processor is configured to repeat selecting the parameter, learning the compressed model, and calculating the evaluation value of the compressed model until one or more predetermined end conditions are satisfied (The art teaches in Parag. [0073-0075] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again. Accordingly, the steps (S500 to S560 in Fig. 5) are repeatedly performed based on the new expectation ratio of compression and the compressed model. When the accuracy of the existing training model and the accuracy of the compressed model are compared, if the accuracy of the compressed model is not maintained at a certain level, for example, if the accuracy of the compressed model is lower than the accuracy of the existing training model and the difference is greater than the set value, it is determined that additional compression is not possible and the compression is terminated, and the compressed model is output).  

Claim 4. 	Lee in view of Desjardins discloses the system according to claim 1,  
Lee further discloses wherein the hardware processor is configured to calculate, as the first value for each layer, ratios of the data to a maximum data5datad, and count data, each causing the calculated ratio as the first value to exceed a predetermined threshold (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold).  
Lee doesn’t explicitly disclose that the data of the weight matrix is associated with eigenvalues. 
However, Desjardins discloses that the data of the weight matrix is associated with eigenvalues (The art teaches in Parag. [0033] that a whitened neural network layer applies a whitening weight matrix to the intermediate whitened activation to generate the whitened activation. The whitening weight matrix is a matrix whose elements are derived based on eigenvalues of a matrix of the covariance of input activations).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lee to incorporate the teaching of Desjardins. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.

Claim 5. 	Lee in view of Desjardins discloses the system according to claim 1,  
Lee further discloses wherein the predetermined threshold is input to 10the hardware processor as search range determination assist information for assisting the determination of the search range (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold. The art teaches in Parag. [0016] that the extracting a threshold, the generating a binary mask, and the applying the binary mask based on expectation ratio of compression being changed may be repeatedly performed while it is determined that the comparison result is within the setting range).  

Claim 6. 	Lee in view of Desjardins discloses the system according to claim 1, 
Lee further discloses wherein the hardware processor is configured to determine the search range by setting the count of the data, which exceeds the 15predetermined threshold, as an upper limit of the search range (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold. The art teaches in Parag. [0016] that the extracting a threshold, the generating a binary mask, and the applying the binary mask based on expectation ratio of compression being changed may be repeatedly performed while it is determined that the comparison result is within the setting range).  
Lee doesn’t explicitly disclose that the data of the weight matrix is associated with eigenvalues. 
However, Desjardins discloses that the data of the weight matrix is associated with eigenvalues (The art teaches in Parag. [0033] that a whitened neural network layer applies a whitening weight matrix to the intermediate whitened activation to generate the whitened activation. The whitening weight matrix is a matrix whose elements are derived based on eigenvalues of a matrix of the covariance of input activations).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lee to incorporate the teaching of Desjardins. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.
 
Claim 7. 	Lee in view of Desjardins discloses the system according to claim 2,  
Lee further discloses wherein the predetermined restriction conditions include one or more restriction conditions on performance of the compressed model and one or more restriction conditions other than 20the performance of the compressed model, and the hardware processor is configured to decide whether the one or more restriction conditions other than the performance of the compressed model is satisfied, prior to whether the one or more restriction conditions on the performance of the compressed model is satisfied, and 25select a new parameter when the one or more restriction conditions other than the performance of the compressed model is not satisfied (The art teaches in Parag. [0073-0075] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again. Accordingly, the steps (S500 to S560 in Fig. 5) are repeatedly performed based on the new expectation ratio of compression and the compressed model. When the accuracy of the existing training model and the accuracy of the compressed model are compared, if the accuracy of the compressed model is not maintained at a certain level, for example, if the accuracy of the compressed model is lower than the accuracy of the existing training model and the difference is greater than the set value, it is determined that additional compression is not possible and the compression is terminated, and the compressed model is output).   
Claim 8. 	Lee in view of Desjardins discloses the system according to claim 2,  
Lee further discloses wherein the predetermined end condition is satisfied when the evaluation value exceeds an evaluation threshold, when a number of 18Docket No. PTBA-19129-USStatus: Finaltimes of evaluating the evaluation value exceeds a threshold number of times, or when a search time of the compressed model exceeds a time threshold (The art teaches in Parag. [0073-0075] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again. Accordingly, the steps (S500 to S560 in Fig. 5) are repeatedly performed based on the new expectation ratio of compression and the compressed model. When the accuracy of the existing training model and the accuracy of the compressed model are compared, if the accuracy of the compressed model is not maintained at a certain level, for example, if the accuracy of the compressed model is lower than the accuracy of the existing training model and the difference is greater than the set value, it is determined that additional compression is not possible and the compression is terminated, and the compressed model is output).  

Claim 9. 	Lee in view of Desjardins discloses the system according to claim 2,  
Lee further discloses wherein the evaluation value is a value indicating 5recognition performance of the compressed model (The art teaches in Parag. [0073-0075] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again. Accordingly, the steps (S500 to S560 in Fig. 5) are repeatedly performed based on the new expectation ratio of compression and the compressed model. When the accuracy of the existing training model and the accuracy of the compressed model are compared, if the accuracy of the compressed model is not maintained at a certain level, for example, if the accuracy of the compressed model is lower than the accuracy of the existing training model and the difference is greater than the set value, it is determined that additional compression is not possible and the compression is terminated, and the compressed model is output).  

Claim 10. 	Lee discloses a machine learning model compression method implemented by a computer (Parag. [0113] and Fig. 17), the method comprising: 
analyzing data of each layer of a machine learning model by using a data set 10and the machine learning model (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold), the machine learning model having been learned based on the data set (The art teaches in Parag. [0069] that the pre-trained model is a sufficiently trained model through a training data set, and has a certain value of accuracy through a test data set);   
determining a search range of a compressed model based a count of data, each of which is used for calculating a first value and causes the first value to exceed a predetermined threshold (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold. The art teaches in Parag. [0016] that the extracting a threshold, the generating a binary mask, and the applying the binary mask based on expectation ratio of compression being changed may be repeatedly performed while it is determined that the comparison result is within the setting range); and   
15selecting a parameter for determining a structure of the compressed model included in the search range; generating the compressed model by using the parameter (The art teaches in Parag. [0072] that the generated binary mask is applied to the pre-trained model to perform a matrix sparsity process on the pre-trained model. This process produces a new model, that is, a compressed model, which is processed with a binary masked and then made sparse); and  
judging whether the compressed model satisfies one or more predetermined restriction conditions or not (The art teaches in Parag. [0073-0074] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again).  
Lee doesn’t explicitly disclose that the data of the weight matrix is associated with eigenvalues. 
However, Desjardins discloses that the data of the weight matrix is associated with eigenvalues (The art teaches in Parag. [0033] that a whitened neural network layer applies a whitening weight matrix to the intermediate whitened activation to generate the whitened activation. The whitening weight matrix is a matrix whose elements are derived based on eigenvalues of a matrix of the covariance of input activations).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lee to incorporate the teaching of Desjardins. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.
  
Claim 11. 	Lee discloses a computer program product comprising a non-transitory computer-readable recording medium on which an executable program is recorded (Parag. [0113] and Fig. 17), the program instructing a computer to:  
analyze data of each layer of a machine learning model by using a data set 25and the machine learning model (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold), the machine learning model having been learned based on the data set (The art teaches in Parag. [0069] that the pre-trained model is a sufficiently trained model through a training data set, and has a certain value of accuracy through a test data set);  
determine a search range of a compressed model based a count of data, each of which is used for calculating a first value and causes the first value to exceed a predetermined threshold (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer. After spreading the entire weight matrix in a one-dimensional array, the value of the actual weight for reaching the expectation ratio of compression is extracted as the threshold. The art teaches in Parag. [0071] that a binary mask is generated for each matrix. The binary mask may be one of a binary mask having 1 for maintaining the existing weight for each weight matrix and a binary mask having 0 for erasing the value of the weight matrix. For example, a weight value corresponding to each point of the weight matrix and a threshold is compared, and a binary mask having a value of 0 is generated when the weight value is less than the threshold and a binary mask having a value of 1 is generated when the weight value is greater than the threshold. The art teaches in Parag. [0016] that the extracting a threshold, the generating a binary mask, and the applying the binary mask based on expectation ratio of compression being changed may be repeatedly performed while it is determined that the comparison result is within the setting range); and  19Docket No. PTBA-19129-US Status: Final 
select a parameter for determining a structure of the compressed model included in the search range; generate the compressed model by using the parameter (The art teaches in Parag. [0072] that the generated binary mask is applied to the pre-trained model to perform a matrix sparsity process on the pre-trained model. This process produces a new model, that is, a compressed model, which is processed with a binary masked and then made sparse); and 
judge whether the compressed model satisfies one or more predetermined 5restriction conditions or not (The art teaches in Parag. [0073-0074] that the test data set is applied to the compressed model to measure the accuracy again, and the accuracy of the existing training model is compared with the accuracy of the compressed model. When comparing the accuracy of the existing training model with the accuracy of the compressed model, if the accuracy of the compressed model is maintained at a certain level, for example, if the accuracy of the compressed model is lower than that of the existing training model, but the difference between the accuracy of the existing training model and the accuracy of the compressed model is smaller than a set value, it is determined that additional compression is possible, thereby increasing the expectation ratio of compression and performing the compression process again).  
Lee doesn’t explicitly disclose that the data of the weight matrix is associated with eigenvalues. 
However, Desjardins discloses that the data of the weight matrix is associated with eigenvalues (The art teaches in Parag. [0033] that a whitened neural network layer applies a whitening weight matrix to the intermediate whitened activation to generate the whitened activation. The whitening weight matrix is a matrix whose elements are derived based on eigenvalues of a matrix of the covariance of input activations).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Lee to incorporate the teaching of Desjardins. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (Pub. No. US 2020/0143250), in view of Desjardins et al. (Pub. No. US 2016/0358073), hereinafter Desjardins, and in view of Taoka et al. (Pub. No. US 2013/0223245), hereinafter Taoka. 

Claim 3. 	Lee in view of Desjardins discloses the system according to claim 1,
Lee discloses that the analysis is performed for each layer (The art teaches in Parag. [0070] that for each layer constituting the pre-trained model, the threshold is extracted from a weight matrix having a weight value corresponding to a feature of the original data of each layer).
The combination doesn’t explicitly disclose wherein the hardware processor is configured to 25sort the eigenvalues in a descending order, calculate a second value by sequentially adding the sorted eigenvalues, calculate, as the first value, a cumulative contribution rate indicating a ratio of the second value to a total sum of all the eigenvalues, and count eigenvalues, each causing the cumulative contribution calculated as the first 17Docket No. PTBA-19129-USStatus: Finalvalue to exceed a predetermined threshold.   
However, Taoka discloses wherein the hardware processor is configured to 25sort the eigenvalues in a descending order, calculate a second value by sequentially adding the sorted eigenvalues, calculate, as the first value, a cumulative contribution rate indicating a ratio of the second value to a total sum of all the eigenvalues, and count eigenvalues, each causing the cumulative contribution calculated as the first 17Docket No. PTBA-19129-USStatus: Finalvalue to exceed a predetermined threshold (The art teaches in Parag. [0045-0046] that when the threshold is assumed to be "0.2", the number of eigenvalues .sigma..sub.r more than the threshold is "5". Therefore, in this case, the number of DFT codebooks included in the entire codebooks is determined to "5", and the number of random codebooks is determined to "11". In addition, the determination technique of the numbers of the DFT codebooks and the random codebooks (in other words, the determination technique of the configuration ratio between the DFT codebooks and the random codebooks) using eigenvalues .sigma..sub.r in the codebook control method according to the second aspect is not limited thereto, and is capable of being modified as appropriate. For example, eigenvalues .sigma..sub.r each normalized by the sum of the eigenvalues .sigma..sub.r are sorted in descending order, eigenvalues .sigma..sub.r are added sequentially in descending order of the eigenvalue .sigma..sub.r, and the number of added eigenvalues .sigma..sub.r at the point at which the sum is a threshold or more may be the number of DFT codebooks).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Taoka. This would be convenient such that in matrix algebra and data science, the eigenvalues and eigenvectors reduce a linear operation into a simpler form; and eigenvalues of a matrix solve the problems easily and simply by explaining every step involved.  


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sanchez (Patent No. US 11,455,524) – Related art in the area of improving compression of predictive models, (Col. 5 lines 49-58; a compressed model may be serialized and de-serialized using rapid and straightforward techniques that are not possible with an equivalent complex model having many inter-related parts. In some embodiments, the use of a compressed model may completely obviate the need for a network connection, and/or may operate in a more energy-efficient manner, e.g., if the compressed model uses optimized mathematical operations (such as matrix algebra) computed on the user device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442